NO. 12-19-00376-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

MICHAEL ALLEN FORE,                               §     APPEAL FROM THE
APPELLANT

V.                                                §     COUNTY COURT AT LAW NO. 2

THE STATE OF TEXAS,
APPELLEE                                          §     ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Michael Allen Fore appeals his conviction for reckless driving. In two issues, Appellant
challenges the sufficiency of the evidence and the legality of his sentence. We affirm.


                                            BACKGROUND
       Appellant was charged by information with reckless driving. He pleaded “not guilty,”
and the matter proceeded to a jury trial.
       At trial, the undisputed evidence showed that Lufkin Police Department patrol officers
Gerardo Salinas and Scott Wilcox were speaking with a complainant in a convenience store
parking lot on Denman Avenue and Timberland Drive about an unrelated matter when they
heard the sound of squealing tires.         They looked in the direction of the sound and saw
Appellant’s pickup truck. The officers then saw Robert Clayton riding a bicycle in the vicinity
of the truck. Appellant stopped the truck in the roadway and then moved partially into the
parking lot. The course of events caused Clayton to jump off his bicycle.
       Ultimately, the jury found Appellant “guilty” as charged. After giving both parties an
opportunity to present punishment evidence, the trial court assessed Appellant’s punishment at
confinement for thirty days, suspended for a term of two years, and a $200.00 fine. This appeal
followed.
                                         EVIDENTIARY SUFFICIENCY
       In Appellant’s first issue, he argues that the evidence is insufficient to support his
conviction because there is no or only a modicum of evidence that he drove recklessly, and the
evidence conclusively establishes a reasonable doubt.
Standard of Review and Applicable Law
       The Jackson v. Virginia 1 legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. See Brooks v.
State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Legal sufficiency is the constitutional
minimum required by the Due Process Clause of the Fourteenth Amendment to sustain a
criminal conviction. See Jackson, 443 U.S. at 315-16, 99 S. Ct. at 2686-87; see also Escobedo
v. State, 6 S.W.3d 1, 6 (Tex. App.—San Antonio 1999, pet. ref’d). The standard for reviewing a
legal sufficiency challenge is whether any rational trier of fact could have found the essential
elements of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; see also Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). The evidence is
examined in the light most favorable to the verdict. See Jackson, 443 U.S. at 320, 99 S. Ct. at
2789; Johnson, 871 S.W.2d at 186. This requires the reviewing court to defer to the jury’s
credibility and weight determinations, because the jury is the sole judge of the witnesses’
credibility and the weight to be given their testimony. Brooks, 323 S.W.3d at 899; see Jackson,
443 U.S. at 319, 99 S. Ct. at 2789. A “court faced with a record of historical facts that supports
conflicting inferences must presume—even if it does not affirmatively appear in the record—that
the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to that
resolution.” Jackson, 443 U.S. at 326, 99 S. Ct. at 2793. A successful legal sufficiency
challenge will result in rendition of an acquittal by the reviewing court. See Tibbs v. Florida,
457 U.S. 31, 41-42, 102 S. Ct. 2211, 2217-18, 72 L. Ed. 2d 642 (1982).
       The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the state’s burden of proof or unnecessarily restrict



       1
           443 U.S. 307, 315-16, 99 S. Ct. 2781, 2786-87, 61 L. Ed. 2d 560 (1979).


                                                         2
the state’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
        To prove Appellant guilty of reckless driving as charged in this case, the State was
required to prove that he drove a vehicle in willful or wanton disregard for the safety of persons
or property, namely spinning in a roadway and/or turning aggressively toward a bicyclist. See
TEX. TRANSP. CODE ANN. § 545.401(a) (West 2011).
Analysis
        Appellant argues that the evidence is insufficient to sustain his conviction because he
testified that he made the erratic movements to avoid hitting Clayton, and no evidence
contradicts his testimony. We disagree.
        At trial, Officer Salinas testified that when he heard the sound of tires squealing, he
looked and saw Appellant’s pickup truck traveling east on Denman Avenue. Salinas said that
Clayton was cycling west across the parking lot entrance. Appellant passed the entrance, made
at least a full 360-degree turn in the roadway, 2 and stopped. He then drove toward Clayton, who
jumped off his bicycle and threw it to the ground. To Salinas, it appeared that Appellant was
trying to hit Clayton. Appellant immediately exited the vehicle. Officer Wilcox charged toward
Appellant, and Salinas helped Wilcox subdue him. Salinas said that Wilcox was in a better
position than he to see more of Appellant’s travel on Denman.
        Officer Wilcox testified that when he heard the sound of tires squealing, he looked and
saw Appellant’s pickup truck spinning in circles or “doing donuts” on Denman Avenue and
Timberland Drive. Wilcox heard the truck make at least one complete circle before he looked
and saw it spin about two or three more times. Wilcox saw Clayton cycle away from the area of
the truck. Appellant pursued Clayton in the truck, exited the truck, and looked like he was going
to chase Clayton on foot. To Wilcox, Appellant’s actions seemed intentional.
        Appellant testified that he was driving north on Timberland Drive and began turning left
on Denman Avenue. Clayton was cycling south on Timberland approaching Denman. He
shined a flashlight and laser light through Appellant’s passenger side window. The flashlight
appeared to Appellant to be a gun because of the laser light. Appellant thought that he and
Clayton were about to collide, so he swerved left to avoid hitting Clayton and “spun out in the


        2
            Salinas said that it sounded like Appellant made more than one 360-degree turn, but he only saw one such
turn.


                                                          3
middle of the road.” Appellant said his truck spun about 270 degrees and stopped facing the
parking lot entrance. At that point, Appellant looked at Clayton and recognized him. Clayton
made an obscene hand gesture at Appellant. Then Appellant decided to move his vehicle off the
road. While Appellant was trying to enter the parking lot, Clayton rode his bicycle in front of the
truck, threw his bicycle down, and ran away.
       Although Appellant testified to facts that could justify a finding of reasonable doubt if
believed by the jury, the jury was not required to believe his testimony, and other evidence in the
record supports the jury’s verdict of guilt. See Brooks, 323 S.W.3d at 899; see also Jackson,
443 U.S. at 319, 99 S. Ct. at 2789, 2793. The officers testified that Appellant performed multiple
“donuts” in the roadway near a bicyclist, stopped, and drove toward the bicyclist, and his actions
appeared intentional.    The jury could have reasonably believed the officers’ story over
Appellant’s. Appellant told the jury that he “spun out” while trying to avoid hitting Clayton.
However, he did not explain why he thought he was going to hit Clayton when, according to
Appellant, Clayton was not in front of Appellant’s truck but on the passenger side. The jury
could reasonably conclude that Appellant’s testimony that Clayton rode his bicycle into the path
of Appellant’s truck, threw it down, and ran away does not seem plausible. Viewing the
evidence in the light most favorable to the jury’s verdict, we conclude that the jury was rationally
justified in finding, beyond a reasonable doubt, that Appellant committed reckless driving. See
TEX. TRANSP. CODE ANN. § 545.401(a); Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; see also
Brooks, 323 S.W.3d at 899. Accordingly, we overrule Appellant’s first issue.


                                       LEGALITY OF SENTENCE
       In Appellant’s second issue, he contends that his sentence is illegal because it exceeds
that which is authorized by statute.
Applicable Law
       A sentence that is outside the maximum or minimum range of punishment is
unauthorized by law and therefore illegal. Mizell v. State, 119 S.W.3d 804, 806 (Tex. Crim.
App. 2003). An appellate court that otherwise has jurisdiction over a criminal conviction may
always notice and correct an illegal sentence. Id.




                                                 4
Analysis
         Appellant’s offense was punishable by (1) a fine not to exceed $200.00, (2) confinement
in county jail for not more than thirty days, or (3) both the fine and the confinement. See TEX.
TRANSP. CODE ANN. § 545.401(b). The trial court sentenced him to confinement for thirty days,
suspended for a term of two years, and a $200.00 fine. As a condition of Appellant’s community
supervision, the trial court required that he be confined in jail for thirty days.
         On appeal, Appellant argues that his sentence exceeds the maximum range of punishment
because the trial court assessed his punishment at confinement for thirty days and imposed a
community supervision condition of confinement for thirty days. We disagree.
         The confinement condition cannot render Appellant’s sentence illegal because it is not a
part of the sentence.          See Speth v. State, 6 S.W.3d 530, 532 (Tex. Crim. App. 1999)
(“community supervision is not a sentence or even a part of a sentence”). “The Code of Criminal
Procedure defines community supervision as involving a suspension of the sentence.” See id.;
TEX. CODE CRIM. PROC. ANN. art. 42A.001(1)(B) (West 2018). “In other words, community
supervision is an arrangement in lieu of the sentence, not as part of the sentence.” See Speth, 6
S.W.3d at 532. Because the thirty days’ confinement imposed as a condition of Appellant’s
community supervision is not part of his sentence, the trial court’s sentence is only confinement
for thirty days, suspended for a term of two years, and a $200.00 fine. See id. This sentence is
within the statutorily authorized range of punishment.             See TEX. TRANSP. CODE ANN.
§ 545.401(b).       Therefore, the sentence is not illegal.      See Mizell, 119 S.W.3d at 806.
Accordingly, we overrule Appellant’s second issue.


                                                  DISPOSITION
         Having overruled Appellant’s first and second issues, we affirm the trial court’s
judgment.


                                                                    GREG NEELEY
                                                                       Justice

Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)



                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 9, 2020


                                         NO. 12-19-00376-CR


                                     MICHAEL ALLEN FORE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                            Appeal from the County Court at Law No. 2
                          of Angelina County, Texas (Tr.Ct.No. 18-0321)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.

                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.